Citation Nr: 0921460	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. What evaluation is warranted for a duodenal ulcer from 
September 19, 2005 to August 21, 2008?

2. What evaluation is warranted for a duodenal ulcer from 
August 22, 2008?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to 
January 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) in New York, New York, 
which increased the evaluation for a duodenal ulcer to 10 
percent effective September 19, 2005. The Veteran appealed 
this decision to the Board.

In June 2007, the Board denied the claim.  Subsequently in 
March 2008 the Board vacated its decision and remanded the 
case for further development. 

By rating action in February 2009 the RO increased the 10 
percent rating to 40 percent effective August 22, 2008, the 
date of a VA examination.

Inasmuch as a rating higher than 10 percent for duodenal 
ulcer disease is available from September 19, 2005 to August 
21, 2008, a rating higher than 40 percent is available from 
August 22, 2008, and inasmuch as a claimant is presumed to be 
seeking maximum available benefit for a given disability, the 
claims for higher ratings, as reflected on the title page, 
remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.




FINDING OF FACT

From September 19, 2005 to August 21, 2008, the disability 
picture is shown to have more closely approximated that of a 
moderate postgastrectomy syndrome with moderate to moderately 
severe duodenal ulcer disease.


CONCLUSION OF LAW

From September 19, 2005 to August 21, 2008, the criteria for 
the assignment 
of a 40 percent disability rating for duodenal ulcer disease 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20,  4.114, Diagnostic Codes 7305, 7308 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the Veteran in October 2005 and May 
2008 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations. The claim was 
readjudicated in the February 2009 supplemental statement of 
the case. The claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and in a May 
2006 statement of the case was provided actual notice of the 
rating criteria used to evaluate the disorder at issue. The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided. Because the Veteran 
has actual notice of the rating criteria, and because the 
claim has been readjudicated no prejudice exists. There is 
not a scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, service 
treatment, private and VA medical records and examination 
reports. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Background

In a March 1944 rating decision the Veteran was granted 
service connection for a duodenal ulcer and assigned a 10 
percent evaluation.  In a March 1947 rating decision the 
evaluation was reduced to a noncompensable rating.  

VA outpatient treatment records dated June 2003 to December 
2005 show stable peptic ulcer disease.

At a November 2005 VA examination, the Veteran reported 
gastrointestinal bleeding in 1943 and resulted in a medical 
discharge.  Since then he reportedly experienced intermittent 
symptoms with remissions. He described having, about once a 
year, stomach or duodenal incapacity for two days; as well as 
monthly episodes of abdominal colic, nausea, vomiting, and 
abdominal distention lasting one or more hours and of 
moderate severity.  He reported heartburn, post-prandial 
nausea, upper abdomen pain/discomfort, and regurgitation 
which were symptoms of gastroesophageal reflux related to 
gastric or duodenal disease.  He denied having a gnawing or 
burning pain. The Veteran had prior gastric surgery and 
reported post-prandial diarrhea, sweating, and weakness 
several times a week. The onset of these symptoms was 30 
minutes to one hour after eating. On examination no weight 
loss was found. Blood tests showed signs of anemia and 
gastrointestinal bleeding. The Veteran was noted to be on a 
restricted diet. The diagnosis was peptic ulcer disease, 
Bilroth II.

By a rating decision dated December 2005, the RO increased 
the disability evaluation to 10 percent effective September 
19, 2005. 

In July 2008, the Veteran reported weighing 150 pounds, down 
from a prior weight of 170 pounds. 

The Veteran underwent a VA examination in August 2008.  The 
claims file, service medical records, private and VA medical 
records were reviewed.  The examiner noted that the Veteran 
had been hospitalized in service and diagnosed with peptic 
ulcer disease. Postservice he was treated by a VA Medical 
Center and admitted for gastrointestinal bleeding.  A 
procedure described as an upper Bilroth I was performed.  
Postoperatively he reported symptoms compatible with 
gastroesophageal reflux disease which had persisted since.  
He used Mylanta four times a day and other medications with 
some relief.  He described avoiding fatty acidic foods as 
they cause cramping and bloating.  His bowel movements 
reportedly varied from very hard to somewhat loose, and he 
described occasional rectal leakage.  He reported having two 
to four bowel movements daily and liquid bowel movements two 
to three times a week.  He denied recent hematchezia or 
melena, but did report losing about 15 pounds in the last 
several years, and running a low grade anemia.

Physical examination revealed the appellant to weigh 146 
pounds.  There was a midline upper abdominal scar that 
descended and circumnavigated the umbilical to the right and 
proceeded downward for an additional inch.  It was nontender 
slightly shaped up and not matted to the underlying tissue.  
Bowel sounds were hyperactive.  No masses, bruits, tender 
areas, or organomegaly were noted.  The extremities were well 
formed without edema or clubbing.  The examiner noted that an 
October 2007 upper gastrointestinal series revealed a hiatal 
hernia and remnants of a partial gastrectomy with Bilroth I 
operation.  The diagnosis was peptic ulcer disease, status 
post partial gastrectomy with Bilroth I procedure with 
associated symptoms of a mild dumping syndrome, as described 
and gastroesophageal reflux disease.  The examiner opined 
that the symptoms of post gastrectomy syndrome as well as 
gastroesophageal reflux disease, "(were) as likely as not 
related to the Veteran's service-connected peptic ulcer 
disease."

Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2008). 
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made. Hart v. 
Mansfield, 21 Vet. App. 505 (2007). The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The criteria for rating diseases of the digestive system are 
set forth in 38 C.F.R. § 4.110-4.114, Diagnostic Codes 7200-
7354 (2008).  There are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  38 C.F.R. § 4.113.

In this case, the RO has rated the duodenal ulcer as 10 
percent disabling effective September 19, 2005, and as  40 
percent disabling effective August 22, 2008, pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7305.  The Board finds that 
the disorder may also be evaluated under Diagnostic Code 
7308, for postgastrectomy syndrome.

Under 38 C.F.R. § 4.114, Code 7305, a mild duodenal ulcer, 
with recurring symptoms once or twice a year warrants a 10 
percent rating.  A moderate recurring duodenal ulcer 
manifested by severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations warrants a 20 percent rating.  A moderately 
severe duodenal ulcer manifested by symptoms less than 
"severe" but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year warrants a 40 percent rating.  A severe duodenal 
ulcer, with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health warrants a maximum 60 percent 
rating.  Id.

Under 38 C.F.R. § 4.114, Diagnostic Code 7308, a 
postgastrectomy syndrome warrants a 20 percent rating when 
there are mild infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or continuous 
mild manifestations.  When there are moderate less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss a 40 percent rating is warranted.  Severe episodes 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms and weight loss 
with malnutrician and anemia warrant a 60 percent rating. Id.

Analysis

At the November 2005 VA examination the Veteran reported 
intermittent symptoms.  He described heartburn, post-prandial 
nausea, upper abdomen pain or discomfort, regurgitation, and, 
post-prandial symptoms of diarrhea, sweating, and weakness 
several times a week after eating. He had stomach or duodenal 
incapacity for two days, about once a year, with monthly 
episodes of abdominal colic, nausea, vomiting, and abdominal 
distention of moderate severity. On examination no weight 
loss was found, but blood tests showed signs of anemia and 
gastrointestinal bleeding.  Similar symptoms were reported at 
the August 2008 examination.  The Veteran is competent to 
testify as to the symptoms he experiences from his service-
connected ulcer. See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In light of that fact, and after careful review of the 
Veteran's statements, VA examinations, and the medical record 
the Board finds that from September 19, 2005 to August 21, 
2008, the Veteran's disability picture more closely 
approximates the criteria of a 40 percent disability rating 
under diagnostic codes 7305-7308.  In this regard, there is 
evidence that the appellant throughout the appellate term, 
has suffered from chronic anemia, gastrointestinal bleeding, 
some weight loss, and impaired health.  As such, the Board 
finds that this symptomatology more nearly resembles a 
moderate symptoms of postgastrectomy syndrome with moderate 
to moderately severe duodenal ulcer disease. See 38 C.F.R. § 
4.114, Diagnostic Codes 7305, 7308.  Hence, a 40 percent 
rating is assigned.

The question whether the appellant is entitled to a rating in 
excess of 40 percent at any time since September 19, 2005, is 
the subject of the Remand below.


ORDER

From September 19, 2005 to August 21, 2008, an increased 
rating of 40 percent 
for duodenal ulcer disease is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


REMAND

In April 2009, the Board received about 500 pages of 
additional evidence without either initial consideration by 
the RO, or a waiver of that consideration by the Veteran.  
Accordingly, further development is required before the Board 
may address whether an evaluation in excess of 40 percent is 
in order at any time during the appellate term.  38 C.F.R. 
§ 20.1304 (2008).

Hence, this case is REMANDED for the following action:

The RO should review the additional 
evidence submitted in April 2009, and 
then adjudicate the appellant's 
entitlement to an evaluation in excess of 
40 percent at any time since September 
19, 2005.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be issued a 
supplemental statement of the case and 
given a reasonable opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do 
so.  However, he has the right to submit any additional 
evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
Accordingly, expedited handling is requested.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


